United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-1527
                                   ___________

Steve Y. Davis,                          *
                                         *
                   Appellant,            *
                                         * Appeal from the United States
       v.                                * District Court for the Southern
                                         * District of Iowa.
State of Iowa; Iowa State Penitentiary, *
Sued as State of Iowa Penitentiary,      *      [UNPUBLISHED]
                                         *
                   Appellees.            *
                                    ___________

                             Submitted: December 13, 1999

                                  Filed: January 10, 2000
                                   ___________

Before MURPHY, JOHN R. GIBSON, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.

       Steve Y. Davis appeals from the district court's entry of judgment in favor of
Davis's employer following a bench trial on Davis's claim for unlawful termination as
librarian at the Iowa State Penitentiary (ISP) in violation of the Americans with
Disabilities Act (ADA). On appeal, Davis contends the district court erroneously
concluded that ISP did not perceive Davis as disabled within ADA. We disagree.
Having reviewed the record and the parties' submissions, we conclude that an extensive
discussion is not warranted in this fact-intensive case. We are satisfied the district
court's fact-findings are not clearly erroneous and the district court correctly applied the
controlling law. Having concluded the decision of the district court was correct, we
affirm on the basis of the district court's well-reasoned opinion and order without
further discussion. See 8th Cir. R. 47B.

JOHN R. GIBSON, Circuit Judge, concurs in the result and in the judgment in this
case.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-